Citation Nr: 9932124	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  87-32 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
tuberculosis, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September to December 
1941; was in a beleaguered status from December 1941 to April 
1942; was missing from April 1942 to October 1942, had 
recognized guerilla service from September 1943 to January 
1944, and had recognized guerilla service from February 1944 
to April 1945.  The record also indicates that he was a 
prisoner of war of the Japanese government from around April 
9 to April 24, 1942.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1986 RO rating decision that denied an 
increased evaluation for the veteran's pulmonary tuberculosis 
that had been rated zero percent disabling, effective from 
October 20, 1983.  The Board remanded the case to the RO in 
June 1988 and February 1993 for additional development.

An October 1998 RO rating decision increased the evaluation 
for the pulmonary tuberculosis from zero to 10 percent, 
effective from October 7, 1996.  The 10 percent rating was 
assigned under diagnostic code 6723-6600.  Since the 
10 percent rating is not the maximum schedular rating for 
pulmonary tuberculosis and the veteran continues to disagree 
with the evaluation assigned for this disease, the case was 
sent to the Board for further appellate consideration.  AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's pulmonary tuberculosis has been inactive 
since October 20, 1972; advanced disease was not found before 
the disease became inactive; moderately advanced disease was 
diagnosed; there is ventilatory impairment related to 
pulmonary tuberculosis after inactivity.

2.  Pulmonary function studies in 1998 revealed FEV-1(Forced 
Expiratory Volume in one second) of 81 percent of predicted, 
FEV-1/FVC (Forced Vital Capacity) of 75 percent of predicted, 
and normal spirometry.


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for 
inactive pulmonary tuberculosis, effective from April 25, 
1986, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.97, Code 6722.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from September to December 
1941; was in a beleaguered status from December 1941 to April 
1942; was missing from April 1942 to October 1942, had 
recognized guerilla service from September 1943 to January 
1944, and had recognized guerilla service from February 1944 
to April 1945.  The record also indicates that he was a 
prisoner of war of the Japanese government from around April 
9 to April 24, 1942.

VA medical reports dated in May and June 1951 note that the 
veteran was treated in 1947 and 1948 for moderately advanced 
pulmonary tuberculosis with cavitation.  He was given 
pneumothorax treatment from January 16 to August 20, 1948.

A September 1952 RO rating decision determined that the 
veteran's moderately advanced pulmonary tuberculosis had been 
arrested at the time of the discontinuance of the artificial 
pneumothorax on August 20, 1948.  This rating decision 
granted service connection for the pulmonary tuberculosis, 
effective from June 23, 1950, based on a claim received from 
the veteran in 1950.  A 100 percent rating was assigned under 
diagnostic code 6722 for moderately advanced pulmonary 
tuberculosis, effective from June 23, 1950; the 100 percent 
rating was reduced to 50 percent, effective from August 20, 
1953; the 50 percent rating was reduced to 30 percent, 
effective from August 20, 1957; and the 30 percent rating was 
reduced to zero percent, effective August 20, 1962.  The RO 
rating decision also determined that the veteran was entitled 
to special monthly compensation for the arrested pulmonary 
tuberculosis under the provisions of 38 U.S.C.A. § 314(q) 
(now 1114(q) (West 1991)).

A VA tuberculosis board report dated in May 1971 shows that 
pulmonary tuberculosis studies and chest X-rays films from 
1969 to 1971 were reviewed.  It was concluded that the 
veteran's pulmonary tuberculosis had been active since April 
22, 1971.

A June 1971 RO rating decision increased the evaluation for 
the veteran's pulmonary tuberculosis from zero to 
100 percent, effective from January 6, 1971, the date of 
receipt of a claim for an increased compensation rating from 
the veteran.  

VA X-rays of the veteran's chest in April 1972 showed marked 
clearing of infiltrations in both upper lung fields.  VA X-
rays of his chest in October 1972 revealed no marked 
significant changes in the infiltrations in both upper lung 
fields.

A VA tuberculosis board report dated in January 1973 reveals 
that pulmonary tuberculosis studies and chest X-rays films 
taken in 1972 were reviewed.  It was concluded that sputum 
smears and cultures had been persistently negative for AFB 
(acid-fast bacilli) and that the veteran's pulmonary 
tuberculosis had been inactive since October 20, 1972.  The 
diagnosis was moderately advanced pulmonary tuberculosis, 
bilateral, chronic, inactive.

A January 1973 RO rating decision decreased the evaluation 
for the veteran's pulmonary tuberculosis from 100 to 
50 percent, effective from October 20, 1974; from 50 to 
30 percent, effective from October 20, 1978; and from 30 to 
zero percent, effective from October 20, 1983.  It was 
determined that the veteran was entitled to special monthly 
compensation for the arrested tuberculosis under the 
provisions of 38 U.S.C.A. § 314(q).

VA X-rays of the veteran's chest in August 1979 showed no 
significant changes in the infiltrations in both upper lung 
fields.  The impression was moderately advance bilateral 
pulmonary tuberculosis, stationary from a previous 
examination of October 21, 1977.

The veteran underwent a VA medical examination in October 
1979 to determine the nature and extent of his pulmonary 
tuberculosis.  Smears and cultures were negative and he was 
found to have inactive pulmonary tuberculosis.  

A March 1980 Board decision found that the veteran's 
tuberculosis had been rated as completely arrested since 
October 1972 and that reactivation of this disease was not 
demonstrated by the evidence.  The veteran's appeal for a 
higher rating for pulmonary tuberculosis was denied.

On April 25, 1986, the veteran submitted a claim for an 
increased evaluation for pulmonary tuberculosis.

VA and private medical reports show that the veteran 
underwent various studies and evaluations in the 1980's and 
1990's to determine the extent of his pulmonary tuberculosis.  
The more salient medical reports with regard to his claim for 
a higher rating for this disease are discussed in the 
following paragraphs.

A summary of the veteran's VA hospitalization in October 1986 
notes that the veteran had dyspnea on exertion and that chest 
X-ray showed scarring.  A VA sputum smear in 1986 was 
positive for AFB and VA chest X-rays in 1987 indicated that 
the veteran had minimal infiltrates at the left upper lobe.  
The X-rays also associated small cystic changes about the 
fibrotic infiltrates and findings consistent with minimal 
tuberculosis.  The activity of the tuberculosis was 
undetermined.  A VA summary of the veteran's hospitalization 
in November 1987 shows that the veteran underwent 
bronchoscopy that indicated post tuberculosis bronchiectasis.  
The diagnoses were post tuberculosis bronchiectasis with 
hemoptysis and status post tuberculosis.

The veteran underwent a VA medical examination in October 
1991 to determine the nature and extent of his pulmonary 
tuberculosis.  Pulmonary function studies were considered 
normal.  It was noted that a positive sputum smear for AFB 
had been found in 1986 and that the veteran was begun on 
anti-tuberculosis medications until a definitive culture 
report was returned showing that the culture grew 2 colonies 
of bacteria not indicative of m. (Mycobacterium) 
tuberculosis.  Thereafter, the veteran's medications were 
stopped as it was determined that there was no active 
tuberculosis.  It was noted that the veteran had a 
bronchoscopy in November 1987 that revealed a post 
tuberculosis bronchiectasis.  An AFB smear and culture 
obtained from the bronchoscopy were again negative for m. 
tuberculosis.  It was determined that there had been no 
reactivation of m. tuberculosis.


A private medical report shows that X-rays of the veteran's 
chest in February 1992 demonstrated chronic fibrotic changes 
in the left upper lobe where most of the changes demonstrated 
linear densities with some ill-defined opacities within it.  
This had been evaluated with a CT (computed tomography) scan 
that confirmed most of the changes had the appearance of 
chronic changes, but in view of the veteran's available 
history further follow-up was suggested.  The impression on 
the report of the CT scan was chronic fibrotic changes in the 
left upper lobe with some pleural thickening and what 
appeared to be a calcified granuloma in the right upper lobe 
without evidence of any acute infiltrate cavitary lesion or 
mass lesions.


A VA CT scan of the veteran's chest in June 1993 revealed no 
lymphadenopathy.  There was normal mediastinum and hila.  
There were no parenchymal lesions or infiltrates.  There were 
some scattered pleural calcifications present.  There was no 
pleural effusion.  Bronchiectasis could not be ruled out 
without a high resolution CT, but the CT was grossly 
negative.

A VA high resolution CT scan of the veteran's chest in March 
1994 showed no evidence of bronchiectasis.  There were a few 
linear densities in the left upper lobe that most likely 
represented fibroses.  Associated internal pleural nodular 
densities were seen that were considered most likely chronic 
in nature that could be due to an old infection such as 
tuberculosis.

The veteran underwent a VA medical examination to determine 
the nature and extent of his pulmonary tuberculosis in 
February 1994.  Pulmonary function tests were reported to be 
within normal limits and the impression was inactive 
pulmonary tuberculosis.

The veteran testified at a hearing in December 1994.  His 
testimony was to the effect that his pulmonary tuberculosis 
had become reactivated around 1986-1987 as demonstrated by 
medical reports at that time showing the presence of 
bronchiectasis.

The veteran underwent a VA medical examination in July 1998 
to determine the nature and extent of his pulmonary 
tuberculosis.  It was noted that there was controversies in 
the veteran's case because he was hospitalized at a VA 
medical facility in 1987 and the discharge report noted that 
he had post tuberculosis bronchiectasis.  It was noted that 
further review indicated that Mycobacterium tuberculosis was 
not present in 1987.  His hemoptysis was not related to 
bronchiectasis.  It was also noted that there had been a 
negative smear for Mycobacterium tuberculosis.  It was noted 
that he had not had any hemoptysis in years.  He had no fever 
or chills.  It was noted that he had infrequent night sweats.  
He had had no weight loss.  His skin was normal.  He had very 
good nail beds.  There was no sign of clubbing or dilation 
that would be seen with bronchiectasis.  His lungs were 
tympanic and clear to auscultation and percussion.  The 
thorax was normal in size and shape.  It was noted that chest 
X-rays were consistent with old granuloma disease with no 
acute infiltrates.  It was noted that CT scans, including a 
high resolution CT scan in 1994, were negative for 
bronchiectasis.  There were a few linear densities found in 
the left upper lobe that most likely represented fibrosis.  
There was also an associated anterior pleural nodular density 
seen that was most likely chronic in nature and compatible 
with old infection such as tuberculosis.  Pulmonary function 
studies in July 1998 reportedly showed FVC was 81 percent of 
predicted, FEV1 was 81 percent of predicted, and FEV1/FVC was 
75 percent of predicted.  There were normal spirometry 
studies.  The diagnosis was history of old pulmonary 
tuberculosis or Mycobacterial disease without any significant 
functional disorder in the respiratory system.  There was no 
evidence of bronchiectasis or relationship to tuberculosis, 
and the 1987 finding of bronchiectasis was considered a 
simple error of diagnosis.



B.  Legal Analysis

The veteran's claim for an increased evaluation for pulmonary 
tuberculosis is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The criteria for the evaluation of pulmonary tuberculosis in 
the case of a veteran who was receiving compensation for this 
disability on August 19, 1968, are found in 38 C.F.R. § 4.97, 
Diagnostic Codes 6701 to 6724 with following notes.  
Inactive, chronic, pulmonary tuberculosis warrants a 
100 percent evaluation for 2 years after the date of 
inactivity, following active pulmonary tuberculosis that was 
clinically identified during active service or subsequently 
thereto.  This 100 percent rating will be reduced to 
50 percent when medical authorities report that the disabled 
individual has failed to submit to examination or to follow 
prescribed treatment.  A 50 percent evaluation is assigned 
during the period from the 3rd through the 6th years after the 
date of inactivity and a 30 percent evaluation is assigned 
during the period from the 7th through the 11th years after 
the date of inactivity.  A 30 percent rating is the minimum 
evaluation if far advanced lesions were diagnosed at any time 
while the disease process was active.  A 20 percent 
evaluation is warranted following moderately advanced 
lesions, provided there was continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc.  In other 
cases, a zero percent evaluation is appropriate after the end 
of the 11th year following the date of inactivity.  38 C.F.R. 
§ 4.97, Code 6724, effective prior to and as of October 7, 
1997.

The criteria for the evaluation of diseases of the 
respiratory system were revised during the processing of the 
veteran's claim for an increased evaluation for the pulmonary 
tuberculosis, effective from October 7, 1996.  61 Fed. Reg. 
46720-46731 (Sept. 5, 1996).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
is to the advantage of the veteran should be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

In this case, the criteria for the evaluation of the 
veteran's pulmonary tuberculosis was unchanged by the 
regulatory revisions, effective from October 7, 1996.  The 
applicable criteria requires that a noncompensable evaluation 
be assigned for the pulmonary tuberculosis after the 11th 
year following inactivity.  The medical evidence indicates 
that the veteran's pulmonary tuberculosis became inactive on 
October 20, 1972, and that the RO properly evaluated this 
disease based on inactivity, effective from October 20, 1983.  
The zero percent or noncompensable evaluation is the 
appropriate evaluation for the veteran's inactive pulmonary 
tuberculosis unless there is medical evidence of advance 
lesions of the lungs found before the disease became inactive 
or moderately advance lesions of the lungs with continued 
respiratory disease in which cases evaluations of 30 or 
20 percent may be assigned, respectively.  The medical 
evidence in this case does not show the presence of advance 
lesions associated with the veteran's pulmonary tuberculosis 
before it became inactive.  Hence, a 30 percent evaluation is 
not warranted for the veteran's inactive pulmonary 
tuberculosis under diagnostic code 6724, effective prior to 
and as of October 7, 1996.

The evidence, however, reveals that VA X-rays of the 
veteran's lungs in 1972 showed infiltrations in both upper 
lung fields and that moderately advanced bilateral pulmonary 
tuberculosis was diagnosed.  A VA pulmonary tuberculosis 
review board in January 1973 determined that the veteran's 
pulmonary tuberculosis had been inactive since October 20, 
1972, but moderately advance bilateral pulmonary tuberculosis 
was noted.  VA X-rays of the veteran's chest in August 1979 
revealed the presence of infiltrations in both upper lung 
fields and a VA summary of the veteran's VA hospitalization 
in October 1986 notes that the veteran had dyspnea on 
exertion and that lung scarring was shown on chest X-ray.  A 
VA high resolution CT scan of the veteran's chest in March 
1994 revealed a few linear densities in the left upper lobe 
that most likely represented fibroses.  The report of the 
veteran's VA medical examination in July 1998 reveals that 
the veteran's medical records were reviewed and that it was 
concluded that there was no evidence of bronchiectasis or 
functional respiratory impairment related to tuberculosis.  
The report of this examination, however, does note that 
pulmonary function studies revealed FVC of 81 percent of 
predicted, FEV1 of 81 percent of predicted, and FEV1/FVC of 
75 percent of predicted, and that CT scans of the veteran's 
chest revealed linear densities compatible in the left upper 
lung field with old infection such as tuberculosis.

The veteran's statements and testimony are to the effect that 
his pulmonary tuberculosis reactivated after October 20, 
1972, as indicated by medical studies in 1986 and 1987 that 
showed a sputum smear positive for AFB and post tuberculosis 
bronchiectasis, but these findings were further studied and 
medical professionals have determined that the sputum smear 
in 1986 was not positive for m. tuberculosis and that the 
diagnosis of post tuberculosis bronchiectasis was erroneous 
as demonstrated by subsequent CT scans of the veteran's 
lungs, including a high density CT.  The overall evidence 
indicates that the veteran's pulmonary tuberculosis has been 
inactive since October 20, 1972.  The overall evidence, 
however, also indicates that the pulmonary tuberculosis was 
once moderately advanced and has caused "continued 
disability."

The revised regulations for the evaluation of diseases of the 
respiratory system, effective from October 7, 1996, provide 
for a 10 percent rating for chronic bronchitis with FEV-1 of 
71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 
80 percent predicted.  38 C.F.R. § 4.97, Code 6600.  The RO 
has assigned a 10 percent rating for the veteran's pulmonary 
disease, effective from October 7, 1996, under these 
regulatory provisions based on the pulmonary studies 
conducted in 1998 that showed FEV1/FVC of 75 percent 
predicted.  The Board finds that the evidence is essentially 
in equipoise as to whether or not the veteran has moderately 
advance lesions of the lungs associated with the pulmonary 
tuberculosis to support a 20 percent rating for this disease 
under the applicable criteria for the evaluation of this 
condition under diagnostic code 6724, effective prior to and 
as of October 7, 1996.  Under the circumstances, he prevails 
as to his claim for a higher evaluation for his pulmonary 
tuberculosis with application of the benefit of the doubt 
doctrine in his favor.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the evidence 
supports granting a 20 percent evaluation for the veteran's 
inactive pulmonary tuberculosis based on moderate advancement 
with continued disability associated with this disease, 
effective from the date of his claim for an increased 
evaluation for this disorder on April 25, 1986.


ORDER

An increased evaluation of 20 percent for pulmonary 
tuberculosis, effective from April 25, 1986 is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.





		
	J. E. Day
	Member, Board of Veterans' Appeals



 

